IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RUSSELL J. HURST, JR.,                     §
                                             §   No. 251, 2020
        Defendant Below,                     §
        Appellant,                           §   Court Below—Superior Court
                                             §   of the State of Delaware
        v.                                   §
                                             §   Cr. ID No. 1808014637 (S)
  STATE OF DELAWARE,                         §
                                             §
        Plaintiff Below,                     §
        Appellee.                            §

                           Submitted: September 21, 2020
                           Decided:   October 12, 2020

                                        ORDER

      It appears to the Court that, on September 2, 2020, the Chief Deputy Clerk issued

a notice, by certified mail, directing the appellant, Russell J. Hurst, Jr., to show cause

why this appeal should not be dismissed for his failure to pay the Supreme Court filing

fee or to file a motion to proceed in forma pauperis. Hurst received the notice to show

cause on September 8, 2020, making a timely response due by September 18, 2020.

To date, Hurst has not paid the Supreme Court filing fee, filed a motion to proceed in

forma pauperis, or responded to the notice to show cause. Dismissal of this action is

therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Karen L. Valihura____________________
                                    Justice




                                        2